Bland, Judge,
delivered the opinion of the court:
The United States has appealed from the judgment of the United ' States Customs Court, Second Division, sustaining importer’s protest and holding certain elastic fabrics to be dutiable under paragraph *26'912, Tariff Act of 1930, rather than under paragraph 1529 (c) of said act.
The merchandise consists of elastic fabrics in chief value of cotton and india rubber, less than 12 inches in width and with, fast edges.
The merchandise was classified by the collector and assessed with •duty at 60 per centum ad valorem under paragraph 1529 (c). The importer, appellee, relies here upon the claim in its protest that the merchandise is dutiable under paragraph 912.
The issue in this case is identical with the issue in United States v. E. De Grandmont (Inc.), 21 C. C. P. A. (Customs) 17, T. D. 46345, decided concurrently herewith, where the questions involved were discussed at length, and, for the same reasons as are therein set out, the judgment of the court below is reversed.